CAUSE NO. 12-22-00242-CR, 12-22-00243-CR, 12-22-00244-CR
                                IN THE COURT OF APPEALS
                        TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


MICHAEL RAY TIMMONS,                          }       APPEALED FROM 7TH DISTRICT
APPELLANT

V.                                            }       COURT IN AND FOR

THE STATE OF TEXAS,                           }       SMITH COUNTY, TEXAS
APPELLEE
                                             ORDER
       Came on for review the status of the instant appeal, and the same having been considered,
it appears that Appellant is not currently represented by counsel.
       On August 11, 2022, the Docketing Statement was due to be filed. TEX. R. APP. P. 32.2.
On September 2, 2022, this Court notified Appellant that a Docketing Statement was to be filed
and gave him until September 12, 2022, to file it. As of the date of this Order, no satisfactory
response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Judge Kerry L. Russell, Judge
of the 7th District Court of Smith County, shall immediately conduct a hearing to determine the
cause of Appellant’s failure to file the Docketing Statement and whether the Appellant has
abandoned the appeal.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before Monday, October 17, 2022.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 16th
day of September 2022, A.D.



                                                   ________________________________
                                                   KATRINA MCCLENNY, CLERK
                                                   12TH COURT OF APPEALS